DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims, filed 22 December 2021, are accepted and appreciated by the Examiner.  In addition to the amendments of 22 December 2021, claim 2 was further amended and claims 16 and 24 were canceled by Examiner’s Amendment on 2 February 2022.  Claim 25 is canceled by Examiner’s Amendment included herein.  In response, claims 1-8, 10-13, 15, 18, 21-23, and 26-28 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Tina Chen on 16 February 2022.

The application has been amended as follows: 

25.	(Canceled)

The remaining claims are as amended by Examiner’s Amendment in the Office Action of 2 February 2022 or, where not addressed by current or previous Examiner’s Amendment, as presented in the amendment of 22 December 2021.

Allowable Subject Matter
Claims 1-8, 10-13, 15, 18, 21-23, and 26-28 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM R CASEY whose telephone number is (571)270-5977. The examiner can normally be reached 9:30 am - 7 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LIAM R CASEY/Examiner, Art Unit 2862                                                                                                                                                                                                        
/JOHN E BREENE/Supervisory Patent Examiner, Art Unit 2864